                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION



 UNITED STATES OF AMERICA
 v.                                           CRIMINAL ACTION
                                              NO. 2:20-CR-0023-02-SCJ
 DELVECCHO WALLER, JR.


                                     NOTICE

      By direction of the Court, this matter is hereby set for SENTENCING on

FRIDAY, AUGUST 13TH, 2021 at 11:30 A.M. in Courtroom 303, United States

Courthouse, 121 Spring Street, S.E., Gainesville, Georgia 30501 before the Honorable

Steve C. Jones.

                           This 13th day of May, 2021.



                                            JAMES N. HATTEN, CLERK
                                            By:

                                            s/Pamela Wright
                                            Pamela Wright
                                            Courtroom Deputy Clerk to
                                            Honorable Steve C. Jones
                                            404-215-1284
